DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this February 15, 2022 has been entered.
 
Claim Objections
Claims 16 and 17 are objected to because of the following informalities: 
Claim 16 recites the limitation “the response” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a response”.
Claim 17 recites the limitation “the response” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a response”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al. (U.S. Patent No. 8,886,877) in view of Kuzmin et al. (U.S. Patent No. 9,229,854) and Gorobets (Pub. No. US 2006/0149890).

Claim 1:
Avila et al. disclose a storage device comprising: 
a nonvolatile memory device including a first area, a second area, and a third area [fig. 18; column 17, lines 18-31 – SLC blocks, MLC blocks, Hybrid blocks]; and 
a controller configured to receive a write command and first data from an external host device, to preferentially write the first data in the first area or the second area rather than the third area when the first data are associated with a turbo write, and to write the first data in the first area, the second area, or the third area based on a normal write policy when the first data are associated with a normal write [figs. 10, 17; column 16, line 45 – column 17, line 31 – Data is written to SLC blocks, MLC blocks, and/or Hybrid blocks according to the priority of the write operation. (“FIG. 17 illustrates how multiple write modes may be used in a nonvolatile memory system. When data is to be written (e.g. because of a new host write command, or some relocation of data such as during garbage collection) a determination is made as to whether it is urgent 720. If the write is not urgent (e.g. if write is part of garbage collection performed when no host command is pending) then the data may be written directly to all pages 722 (e.g. lower, middle, and upper) of one or more MLC blocks. If the write operation is urgent then a determination may be made as to whether the data should be written exclusively in SLC blocks, or in a combination of SLC and hybrid blocks 724. Using exclusively SLC blocks generally provides higher write speed. If exclusively SLC blocks are used then, for a three-bit-per-cell example, three SLC blocks are written 726. The data in the three blocks is then copied into an MLC block as lower, middle, and upper page data in a folding operation 728. Subsequently, the three SLC blocks are deleted 730.”)], 
However, Avila et al. do not specifically disclose:
wherein the controller is further configured to receive a read command from the external host device, to read second data from the first area, the second area, or the third area based on the read command, and to output the second data to the external host device,
wherein the controller is further configured to move the second data from an area in which the second data are stored to another area from among the first area, the second area and the third area in response to move information of the read command when the read command is received together with the move information. 
wherein the controller is further configured to output a response corresponding to the read command to the external host device, and
wherein the response includes first information indicating whether a movement of the second data is a success or a failure.
In the same field of endeavor, Kuzmin et al. disclose:
wherein the controller is further configured to receive a read command from the external host device, to read second data from the first area, the second area, or the third area based on the read command [column 36, line 4 – column 37, line 52 – The host may request that garbage collection be performed. Garbage collection is a type of read command, as it requires valid data to be read from a location and written back to another location. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.”)], and 
wherein the controller is further configured to move the second data from an area in which the second data are stored to another area from among the first area, the second area and the third area in response to move information of the read command when the read command is received together with the move information [column 36, line 4 – column 37, line 52 – The host may specify a destination location for the valid data of the garbage collection operation. The data is relocated from a source location to a destination location. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.”)].
wherein the controller is further configured to output a response corresponding to the read command to the external host device [column 36, line 4 – column 37, line 52 –The data is relocated from a source location to a destination location and a confirmation is provided to the host. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.” … “When data is properly written as part of such an operation, the memory controller returns with a confirmation to the host and successfully updates its metadata as appropriate (1119).”)], and
wherein the response includes first information indicating whether a movement of the second data is a success or a failure [column 36, line 4 – column 37, line 52 –The data is relocated from a source location to a destination location and a confirmation is provided to the host. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.” … “When data is properly written as part of such an operation, the memory controller returns with a confirmation to the host and successfully updates its metadata as appropriate (1119).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avila et al. to include garbage collection, as taught by Kuzmin et al. in order to not encumber a data communication path between the host and the controller.

Avila et al. and Kuzmin et al. disclose all the limitations above but do not specifically disclose:
and to output the second data to the external host device.
In the same field of endeavor, Gorobets discloses:
and to output the second data to the external host device [fig. 5; pars. 0046-0047 – Data may be returned to the host in parallel with an on-chip garbage collection operation. (“Optionally, the sectors A and B data can be transferred to the controller/host in parallel with the rotation for error detection/correction.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Avila et al. and 

Claim 2 (as applied to claim 1 above):
Kuzmin et al. disclose:
wherein the move information includes information of a destination area, to which the second data are to be moved, from among the first area, the second area, and the third area [column 36, line 4 – column 37, line 52 – The host may specify a destination location for the valid data of the garbage collection operation. The data is relocated from a source location to a destination location. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.”)]. 
 
Claim 9 (as applied to claim 1 above):
Kuzmin et al. disclose:
wherein the controller is further configured to output the second data to the external host device [Gorobets - fig. 5; pars. 0046-0047 – Data may be returned to the host in parallel with an on-chip garbage collection operation. (“Optionally, the sectors A and B data can be transferred to the controller/host in parallel with the rotation for error detection/correction.”)], to move the second data, and to output the response corresponding to the read command to the external host device [column 36, line 4 – column 37, line 52 –The data is relocated from a source location to a destination location and a confirmation is provided to the host. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.” … “When data is properly written as part of such an operation, the memory controller returns with a confirmation to the host and successfully updates its metadata as appropriate (1119).”)].

Claim 18:
Avila et al. disclose a storage device comprising: 
a nonvolatile memory device including a first area, a second area, and a third area [fig. 18; column 17, lines 18-31 – SLC blocks, MLC blocks, Hybrid blocks];
However, Avila et al. do not specifically disclose:
a controller configured to receive a read command from an external host device, to read data from the first area, the second area, or the third area based on the read command, to output the data to the external host device, and to move the 
wherein the controller is further configured to output a response corresponding to the read command to the external host device, and
wherein the response includes information indicating whether a movement of the second data is a success or a failure.
In the same field of endeavor, Kuzmin et al. disclose:
a controller configured to receive a read command from an external host device, to read data from the first area, the second area, or the third area based on the read command, to output the data to the external host device, and to move the data from an area in which the second data are stored to another area from among the first area, the second area, and the third area in response to the read command [column 36, line 4 – column 37, line 52 – The host may specify a destination location for the valid data of the garbage collection operation. The data is relocated from a source location to a destination location. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.”)],
wherein the controller is further configured to output a response corresponding to the read command to the external host device [column 36, line 4 – column 37, line 52 –The data is relocated from a source location to a destination location and a confirmation is provided to the host. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.” … “When data is properly written as part of such an operation, the memory controller returns with a confirmation to the host and successfully updates its metadata as appropriate (1119).”)], and
wherein the response includes information indicating whether a movement of the second data is a success or a failure [column 36, line 4 – column 37, line 52 –The data is relocated from a source location to a destination location and a confirmation is provided to the host. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.” … “When data is properly written as part of such an operation, the memory controller returns with a confirmation to the host and successfully updates its metadata as appropriate (1119).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avila et al. to include 

Avila et al. and Kuzmin et al. disclose all the limitations above but do not specifically disclose:
to output the data to the external host device.
In the same field of endeavor, Gorobets discloses:
to output the data to the external host device [fig. 5; pars. 0046-0047 – Data may be returned to the host in parallel with an on-chip garbage collection operation. (“Optionally, the sectors A and B data can be transferred to the controller/host in parallel with the rotation for error detection/correction.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Avila et al. and Kuzmin et al. to include sending data to a host, as taught by Gorobets, in order to allow error detection/correction or/and modification to be performed.

Claim 20 (as applied to claim 18 above):
Kuzmin et al. disclose:
wherein the controller is further configured to move the data based on move attributes included in the read command [column 36, line 4 – column 37, line 52 – The host may specify a destination location for the valid data of the garbage collection operation. The data is relocated from a source location to a destination location. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.”)].

Allowable Subject Matter
Claims 14-15 are allowed.
Claims 3-8, 10-13, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. 

Applicant argues that garbage collection operations are storage devices’ own operations and thus do not send any response to a host regarding the garbage collection operations.

Examiner submits that Kuzmin et al. disclose “Based on this information, the host
schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). … When data is properly written as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toge discloses that the controller sends a response to the host in response to completion of the garbage collection operation [fig. 13; pars. 0204-0209 – (“the controller 41 completes the garbage collection operation, and transmits a response indicating completion of the background operation (garbage collection operation) to the host 1 (control unit 2) (step S76)”)].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



25 March 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139